As filed with the Securities and Exchange Commission on January 7, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BLUEPHOENIX SOLUTIONS LTD. (Exact name of Registrant as Specified in Its Charter) Israel Not Applicable (State or other jurisdiction of (I.R.S. employer incorporation or organization) Identification no.) 8 Maskit Street Herzliya 46733, Israel 972-9-952-6110 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Varda Sagiv BluePhoenix Solutions USA Inc. 8000 Regency Parkway Cary, North Carolina 27511 (919) 380-5100 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Ernest Wechsler , Esq. Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, New York 10036 (212)-715-9100 Yael Peretz, Adv. BluePhoenix Solutions Ltd. 8 Maskit Street Herzliya 46733, Israel 972-9-952-6110 Yael Bar-Shai Herzog, Fox & Neeman Asia House 4 Weizman Street Tel Aviv 64239, Israel 972-3-692-2020 Approximate date of commencement of proposed sale to the public: From time to time after the Registration Statement becomes effective. If only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.[ ] If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box.[x] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.[] If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.[] CALCULATION OF REGISTRATION FEE Amount to be Registered (1) Proposed Maximum Aggregate Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Title of Each Class of Securities to be Registered Ordinary shares, par value NIS 0.01 per share 1,999,998 (2) $17.79(4) $35,579,965 $1,398.30 Ordinary shares, par value NIS 0.01 per share 800,000 (3) 21.88 (5) $17,504,000 $687.91 Total 2,799,998 $53,083,965 $2,086.21 (1) Pursuant to Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), all amounts of ordinary shares include an indeterminable number of additional ordinary shares that may be issued to prevent dilution resulting from stock splits, stock dividends or similar transactions affecting the ordinary shares to be offered by the selling shareholders. (2) Represents ordinary shares being registered for resale by certain selling shareholders. (3) Represents ordinary shares being registered for resale by certain selling shareholders issuable upon exercise of warrants pursuant to an agreement between the registrant and those selling shareholders. (4) Estimated solely for the purpose of determining the registration fee pursuant to Rule 457(c) of the Securities Act, based on the average of the reported high and low prices of the ordinary shares as reported by the NASDAQ Global Market on December 31, 2007. The ordinary shares we are registering are to be sold by the selling shareholders. (5) Calculated in accordance with Rule 457(g)(1) under the Securities Act. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment that specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act, or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. NO SELLING SHAREHOLDER MAY SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED JANUARY 7, 2008 PROSPECTUS 2,799,998 Ordinary Shares BluePhoenix Solutions Ltd. This prospectus relates to the resale from time to time of up to 2,799,998 ordinary shares, as follows: · Up to 1,999,998 ordinary shares held by the selling shareholders; and · Up to 800,000 ordinary shares issuable upon exercise of warrants held by the selling shareholders. We will not receive any proceeds from sales of the ordinary shares offered pursuant to this prospectus, but we will receive the proceeds from the exercise of warrants. The selling shareholders identified in this prospectus, or their pledgees, donees, transferees or other successors-in-interest, may offer the ordinary shares from time to time through public or private transactions at fixed prices, at prevailing market prices at the time of sale, at prices related to prevailing market prices or at privately negotiated prices. The selling shareholders and any agent or broker-dealer that participates with the selling shareholders in the distribution of the ordinary shares may be considered “underwriters” within the meaning of the Securities Act, and, in that event, any commissions received by them and any profit on the resale of the shares may be considered underwriting commissions or discounts under the Securities Act. Our ordinary shares are listed for quotation on the NASDAQ Global Market under the symbol “BPHX.” On January 4, 2008, the closing sale price of our ordinary shares on the NASDAQ Global Market was $19.18 per share. You are urged to obtain the current market quotations for our ordinary shares. Investing in our ordinary shares involves a high degree of risk. See “Risk Factors” on page 5 to read about factors you should consider before buying our ordinary shares. Neither the Securities and Exchange Commission nor any state securities commission or other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. Prospectus dated January 7, 2008 TABLE OF CONTENTS ABOUT THIS PROSPECTUS1 PROSPECTUS SUMMARY 1 THE TRANSACTIONS 3 RISK FACTORS 4 SPECIAL NOTE REGARDING FORWARD-LOOKING INFORMATION 14 THE OFFERING AND LISTING15 PRICE RANGE OF OUR SHARES 16 CAPITALIZATION AND INDEBTEDNESS 18 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS19 REASONS FOR THE OFFER AND USE OF PROCEEDS30 SELLING SHAREHOLDERS30 PLAN OF DISTRIBUTION 34 EXPENSES36 LEGAL MATTERS36 EXPERTS 36 ENFORCEABILITY OF CIVIL LIABILITIES 36 WHERE YOU CAN FIND ADDITIONAL INFORMATION 37 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 37 CONSOLIDATED FINANCIAL STATEMENTS
